DISMISS and Opinion Filed November 23, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01046-CV

                      NIKESHA CARTER, Appellant
                                V.
                   WESTLAKE SERVICES, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-20-03305-E

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Molberg, and Justice Pedersen, III
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion for voluntary dismissal of this appeal.

We grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
221046F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NIKESHA CARTER, Appellant                    On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-22-01046-CV          V.               Trial Court Cause No. DC-20-03305-
                                             E.
WESTLAKE SERVICES, LLC,                      Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered November 23, 2022




                                       –2–